Citation Nr: 0914280	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a left tibia 
stress fracture with left knee chondromalacia, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1997 to April 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  

This claim was previously remanded by the Board in April 2008 
for additional evidentiary development in the form of VA 
examination.  That examination has now taken place.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected left tibia stress fracture.  In a letter 
received by VA in September 2008, the Veteran indicated that 
he had received two private physical evaluations regarding 
his left leg disability.  The Veteran did not indicate when 
these examinations were performed or the name(s) of the 
examining physicians.  The Veteran reported submitting these 
private examinations to the RO in North Little Rock, 
Arkansas.  It does not appear that any private examinations 
have been incorporated into the evidence of record.  It is 
necessary to ask the Veteran to clarify what examinations he 
is referring to, and if these examination reports have not 
yet been obtained, they must be obtained and incorporated 
into the claims file.  

The Board also notes that additional notification is required 
to the veteran pursuant to the Veterans Claims Assistance 
Act.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating. The Board finds 
that veteran was previously provided a VCAA notification 
letter, but it did not meet the requirements set forth in 
Vazquez-Flores v. Peake.  A remand is required to correct 
this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
notification letter which conforms with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected condition and the 
effect of that worsening on the claimant's 
occupational and daily life, and the 
letter should provide the specific 
criteria necessary to be awarded the 
higher disability rating for the condition 
(such as a specific measurement or test 
result).  The Veteran should be 
specifically asked to provide specific 
information regarding the private 
examinations he referred to in his 
September 2008 letter, including the dates 
of these examinations and the name(s) of 
the examining physician(s).  These records 
should then be obtained, if not already in 
the possession of VA, and incorporated 
into the evidence of record.  

2.  The RO should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case (SSOC) 
and give the Veteran and his 
representative an appropriate amount of 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




